Title: To George Washington from Brigadier General Casimir Pulaski, 8 February 1778
From: Pulaski, Casimir
To: Washington, George



Sir
Trenton [N.J.] Feby 8th 1778

I have received your Excellys Letter inclosing a letter to governor Livingston which I have forwarded, I have received no flints. your letter was forwarded ⅌r a second Express—The Court martial Cannot Sit as the parties are not present, if your Excelly will please to order Colo. Moylan to attend or to Send his Charge & evidence the Court Shall be immediately order’d—I wait your Excellys further instruction on this article—& Remain with respect Your Excellys Very Humbl. servt

C. Pulaski Gnl of Cavalry

